Case: 22-60284        Document: 00516577783           Page: 1      Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                     No. 22-60284
                                                                                    FILED
                                                                            December 14, 2022
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Frank McAfee,

                                                               Defendant—Appellant.


                     Appeal from the United States District Court
                       for the Southern District of Mississippi
                                USDC No. 2:22-CV-8
                               USDC No. 2:15-CR-22-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
         Frank McAfee, federal prisoner # 07414-043, appeals the denial of his
   28 U.S.C. § 2255 motion. McAfee’s judgment reflects a plea of guilty to
   conspiracy to possess with intent to distribute 500 grams or more of
   methamphetamine and 500 grams or more of cocaine hydrochloride. A COA
   was granted on the issue of whether McAfee’s appellate counsel rendered


         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-60284       Document: 00516577783          Page: 2    Date Filed: 12/14/2022




                                     No. 22-60284


   ineffective assistance “by failing to raise a claim that his guilty plea was not
   knowing and voluntary because he believed he was pleading guilty to a
   substantive offense” rather than a conspiracy offense. We review the district
   court’s factual findings for clear error and its legal conclusions and
   determinations concerning ineffective assistance de novo. United States v.
   Scott, 11 F.4th 364, 368 (5th Cir. 2021), cert. denied, 142 S. Ct. 827 (2022).
            To establish ineffective assistance of counsel, McAfee must establish
   both (1) that counsel’s performance was deficient because it fell below an
   objective standard of reasonableness and (2) that the defense was prejudiced
   by the deficient performance. See Strickland v. Washington, 466 U.S. 668,
   687–88 (1984). To show ineffective assistance of appellate counsel, he must
   establish that counsel failed to raise a nonfrivolous challenge on direct appeal
   and that there is a reasonable probability that the outcome of the appeal
   would have been different if counsel had raised the issue. Smith v. Robbins,
   528 U.S. 259, 285–86 (2000); Halprin v. Davis, 911 F.3d 247, 260 (5th Cir.
   2018).
            McAfee argues that his appellate counsel was ineffective for failing to
   raise a claim on appeal that the district committed error during his
   rearraignment proceeding because it misled him into believing that he was
   pleading guilty to a substantive controlled substance offense rather than the
   conspiracy controlled substance offense with which he was charged and was
   adjudicated guilty in the judgment. Had McAfee’s appellate counsel raised
   this claim on appeal, our review would be for plain error. See United States v.
   Vonn, 535 U.S. 55, 58–59, 73–74 (2002); United States v. Alvarado-Casas, 715
   F.3d 945, 951–54 (5th Cir. 2013). In order for counsel to have established
   plain error, he would have had to demonstrate: (i) an error (ii) that is clear or
   obvious, and (iii) that affected his substantial rights. See Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he was able to make that showing, this
   court would have had discretion to correct the error if it “seriously affect[ed]



                                           2
Case: 22-60284       Document: 00516577783          Page: 3   Date Filed: 12/14/2022




                                     No. 22-60284


   the fairness, integrity or public reputation of judicial proceedings.” Id.
   (internal quotation marks and citation omitted).
            First, McAfee fails to show a reasonable probability that this court
   would have found any clear or obvious error. Count 1 of his indictment
   clearly charged him with a conspiracy, and he attested at his rearraignment
   that he had received a copy of his indictment and reviewed it with his counsel.
   Additionally, his written plea agreement stated that he was pleading guilty to
   Count 1, and he signed his plea agreement after attesting that he had read it,
   his counsel had explained its terms, and he had understood, voluntarily
   accepted, and agreed to its terms. Moreover, at rearraignment, McAfee
   affirmed his desire to change his “previously entered plea of not guilty to a
   plea of guilty to the charge of conspiracy to possess with intent to distribute
   a controlled substance,” and the district court reaffirmed multiple times that
   McAfee was pleading to a conspiracy offense and advised him of the elements
   of a conspiracy offense.
            We recognize that the district court asked McAfee how he pled “to
   the charge, possession with intent to distribute . . . ,” rather than asking him
   how he pled to the charge of conspiracy to possess with the intent to
   distribute.    However, in light of all of McAfee’s prior unambiguous
   acknowledgements and the district court’s clear statements at rearraignment
   that McAfee was pleading guilty to a conspiracy offense, it cannot be said
   there was an error that was “clear or obvious, rather than subject to
   reasonable debate.” United States v. Ellis, 564 F.3d 370, 377–78 (5th Cir.
   2009).
            Second, McAfee fails to demonstrate a reasonable probability that this
   court would have found that McAfee’s substantial rights were affected by any
   purported error. See Puckett, 556 U.S. at 135. As a preliminary matter, he
   does not explicitly claim that he never would have pled guilty to the




                                           3
Case: 22-60284      Document: 00516577783           Page: 4     Date Filed: 12/14/2022




                                     No. 22-60284


   conspiracy offense with which he was charged or that he would have sought
   to withdraw his plea had he known that he did. Additionally, McAfee cannot
   show that any error affected the length of his sentence, because the
   sentencing consequences are the same for both a conspiracy and a substantive
   controlled substance offense. See 21 U.S.C. § 846. Finally, our review of the
   remainder of the record—including the presentence report (PSR), McAfee’s
   objections to the PSR, the sentencing transcript, McAfee’s first 28 U.S.C.
   § 2255 motion, and his motion for a certificate of appealability—lends
   support to the notion that McAfee did not misunderstand the offense to
   which he was pleading guilty at rearraignment. See Vonn, 535 U.S. at 59.
          Because McAfee fails to demonstrate that, had his appellate counsel
   raised the extant claim, there is a reasonable probability that this court would
   have found a clear or obvious error that affected his substantial rights, he fails
   to make out a claim for ineffective assistance of appellate counsel. See
   Puckett, 556 U.S. at 135; Robbins, 528 U.S. at 285–86.
                                                                    AFFIRMED.




                                           4